           Case 1:18-cv-02334-AT-KHP Document 156
                                              155 Filed 01/06/21 Page 1 of 1


                   EMERY CELLI BRINCKERHOFF ABADY w ARD & MAAZEL LLP
RICHARD D . EMERY                                                                                      DIANE L. HOUK
ANDREW G . CELLI, JR.                                  ATIORNEYSATLAW
MATTHEW D. BRINCKERHOFF                    600 FlFrH A VENUE AT ROCKEFELLER CENTER                   EMMA L. FREEMAN
JONATHAN S . ABADY                                         10THFLOOR                                    DAVID BERMAN
EARLS. WARD                                       NEWYORK,NEWYORK 10020                               HARVEY PRAGER
ILANN M. MAAZEL                                                                                       Scour KATOVICH
HAL R. LIEBERMAN                                      TEL: (212) 763-5000                          MARISSA BENAVIDES
DANIEL J. KORNSTEIN                                   FAX: (212) 763-5001                              NICK BOURLAND
0. ANDREWF. WILSON                                     www.ecbawm.com                              ANDREW K. JONDAHL
KATHERINE ROSENFELD                                                                                    ANANDABURRA
DEBRA L. GREENBERGER                                                                                      MAxSELVER
ZOE SALZMAN                  USDCSDNY
SAM SHAPIRO
                             DOCUMENT
                             ELECTRONICALLY FILED
                             DOC#:_ _ _ _ _ __
                             DATE FILED: 01/06/2021
                                       -----                     January 6, 2021

   ByECF

   Hon. Katharine H. Parker
   United States Magistrate Judge
   Daniel Patrick Moynihan United States Courthouse
   500 Pearl Street
                                                                                  SZ::.if~4t
                                                                                  HON. KATHARINE H. PARKER
                                                                                  UNITED STATES MAGISTRATE JUDGE
   New York, NY 10007
                                                                                                     01/06/2021
                       Re:    Clark, et al., v. City of New York, No. 18 Civ. 02334 (AT) (KHP)

   Dear Judge Parker:

           This firm represents Plaintiffs. On behalf of both parties, we write to update the Court on
   the status of Plaintiffs' motion for class certification and request that the January 22, 2021 status
   conference (see Dkt. No. 154) be adjourned sine die.

           On October 30, 2020, Judge Torres stayed discovery and directed the parties to update
   Your Honor about the status of discovery within seven days of a decision (with or without
   opinion) on the pending motion for class certification. See Dkt. No. 150. Plaintiffs' motion for
   class certification has been sub judice since October 9, 2020. See Dkt. No. 145. The parties
   agreed that the scope of outstanding discovery hinges directly on the Court's resolution of that
   motion and therefore jointly sought a stay of discovery in the interests of efficiency and
   economy. See Dkt. No. 149. In light of the stay, the parties respectfully request that the January
   22, 2021 status conference be adjourned sine die. This is the parties' first request for an
   adjournment of this conference.

                                                                Respectfully submitted,

                                                                            Isl
                                                                0. Andrew F. Wilson
   cc.      All Counsel of Record
